Exhibit 10.71

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

CONA SERVICES LLC

MASTER SERVICES AGREEMENT

(Amended and Restated as of October 2017)

This MASTER SERVICES AGREEMENT (this “Master Agreement”) is made effective as of
October 2, 2017 (the “Effective Date”) by and between Coca-Cola Bottling Co.
Consolidated, a Delaware corporation (“Bottler”); and CONA Services LLC, a
Delaware limited liability company (“CONA”).

BACKGROUND:

The Coca-Cola Company (“TCCC”) and Coca-Cola Refreshments USA, Inc. (“CCR”) have
developed a uniform information technology system called the Coke One North
America system (the “CONA System”) to promote efficiency in the operations of
participating North American bottlers and long-term uniformity and efficiency
among North American bottlers of Coca-Cola.

CONA has licensed and acquired certain assets relating to the CONA System.

CONA has acquired or entered into, or intends to enter into, certain agreements
with third-party subcontractors, vendors and licensors (each, a “Vendor”)
relevant to the CONA System, and Bottler and CONA desire for CONA to assume
responsibility for managing the relationship with Vendors and to pass the cost
of software licenses and services described in these agreements through to
Bottler (or allow Bottler to use the Vendor’s software licenses and services),
and Bottler desires to receive or use those software licenses and services.

Bottler is a member of CONA and has entered into the Limited Liability Company
Agreement of CONA, dated as of January 27, 2016 (as amended from time to time),
which governs the operations of CONA (the “CONA LLC Agreement”).

Pursuant to the CONA LLC Agreement, CONA and each of its members has entered
into a Master Services Agreement (DSD Functionality).

Since its formation, CONA has expanded the scope of the CONA System to include
manufacturing functionality, and the parties hereto anticipate that the CONA
System may continue to evolve to include additional functionalities in the
future.

The parties hereto wish to enter into this Master Agreement, as amended and
restated hereby, to reflect the expanded scope of the CONA System and to
anticipate possible future changes in the scope and nature of CONA’s services.

On the terms and subject to the conditions of this Master Agreement and the
Services Exhibits (as defined below), the parties mutually desire that Bottler
implement and use the CONA System in connection with Bottler’s operation of its
business in Bottler’s Territories.

Certain terms used in this Master Agreement have the definitions set forth in
Appendix 1.

Based upon these premises, Bottler and CONA hereby agree as follows:

1

--------------------------------------------------------------------------------

 

ARTICLE 1.BOTTLER USE OF THE CONA SYSTEM AND RECEIPT OF SERVICES

1.01Bottler Use of CONA System.  Bottler is authorized to use the CONA System in
the Territories in connection with its manufacturing, distribution, sale,
marketing and promotion of Beverages, subject to the provisions of the CONA LLC
Agreement.  If Bottler does not use the CONA System in all of its Territories,
Bottler shall remain obligated to pay the Service Fees for all cases in its
Territories as set forth in Appendix 5.  Use of the CONA System that is beyond
the scope of this Master Agreement will be documented separately by the
parties.  Bottler’s use of the CONA System will be subject to any limitations
set forth in any third-party licenses or other agreements relating to
third-party components of the CONA System.  Notwithstanding any provision of
this Master Agreement to the contrary, Bottler’s Affiliates that support, in
whole or in part, any aspect of Bottler’s manufacturing, distribution, sale,
marketing and/or promotion of Beverages shall be entitled to use the CONA System
in North America pursuant to this Master Agreement at no additional cost and
otherwise on the same general terms and conditions applicable to Bottler, so
long as the use thereof by such Affiliates of Bottler (a) does not have a
material negative impact on the use of the CONA System by other bottlers; or
(b) does not result in a material increase in CONA’s costs that is not covered
by the Service Fees and other fees and charges otherwise payable by Bottler
hereunder.  In all other cases, use of the CONA System by Bottler’s Affiliates
shall be subject to the approval of the CONA Board of Directors (which approval
shall not be unreasonably withheld) to the extent contemplated by the CONA LLC
Agreement.

1.02CONA System Functionalities.  The CONA System is an integrated, flexible
IT platform that adapts to members’ changing business needs via the development
and implementation of various functionalities.  As of the Effective Date, the
CONA System’s existing functionalities support various distribution,
manufacturing and other business activities of Bottler and other CONA
members.  A high-level description of these functionalities is set forth in
Exhibit A.  As additional CONA System functionalities are developed in the
future, it is the parties’ intent that such additional functionalities will be
reflected in revised exhibits or other amendments to this Master Agreement, and
CONA’s delivery of services related thereto (including the costs and fees
applicable to such services) will be subject to the terms and conditions of this
Master Agreement, as so amended.

1.03Services.  The services provided by CONA to Bottler pursuant to this Master
Agreement (the “Services”) reflect three primary work streams, as set forth in
Exhibit B (Build), Exhibit C (Deploy) and Exhibit D (Operate) (each of
Exhibits B, C and D, a “Services Exhibit”).

(a)Build. CONA will provide certain of the Services described in Exhibit B
directly, and will coordinate and manage the provision of all Services described
in Exhibit B that are performed by Vendors.

Build phase Services include governance, business process management, and
standards for the build process; planning, design, development and testing of
the CONA System; building required infrastructure; acquiring necessary licenses;
and integration and performance testing.  Build phase Services do not include
business support.  The respective roles and responsibilities of CONA and Bottler
with respect to Build phase Services are set forth in Exhibit B.

(b)Deploy. CONA will provide certain of the Services described in Exhibit C
directly, and will coordinate and manage the provision of all Services described
in Exhibit C that are performed by Vendors.

Deploy phase Services include program management, change management, deployment
infrastructure, data loading and cutover.  The roles and responsibilities of
CONA and Bottler with respect to Deploy phase Services are set forth in detail
in Exhibit C.

2

 

--------------------------------------------------------------------------------

 

(c)Operate. CONA will provide certain of the Services described in Exhibit D
directly, and will coordinate and manage the provision of all Services described
in Exhibit D that are performed by Vendors.

Operate phase Services include CONA System access, operations infrastructure,
network operations, job monitoring, system maintenance, basic user access,
helpdesk/application support and data management.  The respective roles and
responsibilities of CONA and Bottler with respect to Operate phase Services are
set forth in detail on Exhibit D.

(d)As condition to the provision of the Services, Bottler will reasonably
(i) cooperate with CONA and the Vendors providing such Services, including by
promptly providing all Bottler Data reasonably necessary for the provision of
such Services; (ii) provide appropriate training on such processes and functions
to its users; (iii) ensure the data quality necessary to operate the CONA System
for data supplied by or on behalf of Bottler; (iv) follow the uniform
application support process; (v) run the necessary business controls and
reconciliation tasks; and (vi) manage system access and user roles.  Bottler
will use the uniform business processes and functions of the CONA System to
operate its business.  In addition, Bottler will comply with its obligations
under the CONA LLC Agreement.

(e)CONA (and not Bottler) has the sole authority to define and establish the
specifications for the CONA System, including the list of Equipment, the Data
Centers, the features and functionality of the CONA Software, and the list of
Vendor Software (collectively, the “CONA System Specifications”) and may revise
those specifications from time to time, subject to Section 4.01 below.  The
Vendor Software that is in the scope of the CONA System Specifications as of the
Effective Date is further described in Appendix 4 (and CONA may revise the list
of Vendor Software from time to time).  Bottler will retain responsibility to
obtain and maintain at its cost and expense any equipment, software or service
that is either outside the scope of the CONA System Specifications or in the
scope of the CONA System Specifications but assigned to Bottler.

1.04Vendors. Bottler acknowledges that third party Vendors will perform certain
of the Services under CONA’s direction. Bottler further acknowledges that
certain Vendors may require Bottler to enter into a separate agreement directly
with the Vendor to enable Bottler to use Vendor’s services and participate in
the CONA System.  Bottler agrees to enter into such separate agreement, on terms
that are reasonably acceptable to Bottler, if requested by CONA.  Each Services
Exhibit includes an overview of the relevant Services to be provided by Vendors
and the Services to be provided by CONA directly.  CONA may revise any such
overview upon written notice to Bottler.  CONA is solely responsible for the
management of all Vendors in connection with the provision of Services.  Where
this Master Agreement or an applicable Services Exhibit specifies that CONA’s
obligation is to “require” a Vendor to take a specified action, CONA’s
obligation is fulfilled if CONA has used commercially reasonable efforts to have
the Vendor take the action, which may include using commercially reasonable
efforts to include a provision requiring the action in its relevant agreement
with such Vendor.

1.05Additional Services.  Bottler may from time to time, subject to
Section 5.02, request that CONA perform localized or special services to augment
or supplement the Services (collectively, the “Additional Services”).  Upon
receipt of such a request, CONA will evaluate the feasibility and cost of
performing such Additional Services and, with respect to any Additional Services
approved by the CONA Board of Directors, will provide Bottler and the other
bottlers using the CONA System with (a) a written description of the work CONA
anticipates performing in connection with such Additional Services, (b) a
schedule for commencing and completing the Additional Services, and (c) any
applicable Service Levels or KPIs.  All Additional Services must be approved by
the CONA Board of Directors pursuant to the CONA LLC Agreement.  Bottler (and
any other bottlers who desire to use or access the Additional Services) will
compensate CONA for such Additional Services based on an agreed price (the
“Additional Service Fees”).  

3

 

--------------------------------------------------------------------------------

 

If CONA and Bottler mutually agree that CONA will perform the Additional
Services, the parties will execute a written amendment to the applicable
Services Exhibit.

ARTICLE 2.DATA CENTERS.

2.01Data Center. The Services that are required to be provided from a data
center will be provided from (1) the data centers described in the applicable
Services Exhibit, or (2) any data center operated by CONA or on behalf of CONA
or an applicable Vendor (any of the foregoing, a “Data Center”).

2.02Facility Requirements. CONA will provide, or require the applicable Vendors
to provide, to Bottler, at no charge to Bottler, such access to such Data
Centers as may be reasonably necessary for Bottler’s receipt of the Services, in
accordance with CONA’s security policies, including as documented in Appendix 2.
Bottler acknowledges that any access to any Data Center operated by or on behalf
of a Vendor may be subject to the Vendor’s or its own contractor’s security
policies and procedures.

ARTICLE 3.OPERATE PHASE PERFORMANCE STANDARDS

3.01Service Levels. Schedule 1 to Exhibit D sets forth the key performance
indicators (the “KPIs”) and service levels (“Service Levels”) that will be used
to measure the performance of the applicable Services during the Operate
phase.  The service level credits earned by CONA will be either (a) retained by
CONA for working capital purposes and/or refunded pro-rata to all CONA System
users (e.g., a pro-rata reduction of the Service Fees charged to bottlers)  in
the case of service credits that are generally applicable to the CONA Services
and/or the CONA System; or (b) passed through to individual bottlers, in the
case of service credits that are applicable to a specific, separately
identifiable or localized bottler activity and reflected on the invoice for
monthly services described in Section 10.04.

3.02Root-Cause Analysis. After receipt of notice from Bottler in respect of any
failure to provide the Services in accordance with the Service Levels or KPIs,
CONA will provide and, where applicable, require the Vendors to provide a
root-cause report detailing the cause of, and, if such failure was caused by
CONA and/or the Vendors, a procedure for correcting such failure, which report
will address how the procedure for correcting the failure will prevent or
minimize the risk of recurrences.

3.03Adjustment of Service Levels and KPIs. The Service Levels or KPIs may be
adjusted higher periodically in recognition of the anticipated improvement in
service quality as identified from time to time by CONA. CONA will work in good
faith with Vendors to improve the quality of the Services to meet or exceed
Service Levels or KPIs.

3.04Measurement and Monitoring. CONA will implement and, where applicable,
require the Vendors to implement measurement and monitoring tools and metrics as
well as standard reporting procedures within the timeframe set forth in the
applicable Services Exhibit, to measure and report the performance of the
Services against the applicable Service Levels and KPIs.  To the extent
available from Vendors, Bottler will be provided with access to on‑line
databases containing up‑to‑date information regarding the status of Service
problems, Service requests and user inquiries.

ARTICLE 4.GOVERNANCE; PERSONNEL

4.01CONA Board of Directors. CONA’s Board of Directors has the right to direct
and oversee CONA’s business and affairs pursuant to the CONA LLC Agreement.
Decisions to be made by CONA under this Master Agreement are to be made by or
under the direction of CONA’s Board of Directors.  The

4

 

--------------------------------------------------------------------------------

 

day-to-day operations of CONA hereunder will be managed by the CEO and
management team of CONA under the direction of the CONA Board of
Directors.  Participation on CONA’s Board of Directors is governed by the CONA
LLC Agreement, and nothing in this Master Agreement amends or supersedes any
rights or obligations of any party to the CONA LLC Agreement.

4.02Conduct of Personnel. While at Bottler’s premises, CONA will require that
its and Vendors’ personnel (1) comply with reasonable requests, rules and
regulations of Bottler made known to CONA or the applicable Vendor regarding
their conduct generally applicable to such premise, and (2) otherwise conduct
themselves in a businesslike manner.

ARTICLE 5.OTHER RESPONSIBILITIES

5.01Security; Privacy. CONA will, in cooperation with the Vendors, establish and
update the network security and privacy policies contained in Appendix 2 and
Appendix 3 with respect to the CONA System. CONA will provide reasonable advance
notice to Bottler of any changes that CONA makes to such network security
policies. Bottler will comply, and will use commercially reasonable efforts to
ensure that its users comply, with CONA’s network security and privacy policies
documented in Appendix 2 and Appendix 3, as applicable to Bottler, and as
updated by CONA from time to time with reasonable advance notice to Bottler. For
the provision of the Services, CONA will comply, and will use commercially
reasonable efforts to require all Vendors to comply, with all network security
and privacy policies with respect to the CONA System, including the Security
Practices documented in Appendix 2 and the CONA Hosting Security Guidelines
documented in Appendix 3.

5.02Change Control Procedures. Any request by Bottler for features, upgrades or
other changes to the CONA System Specifications including the CONA Software,
Equipment or any other item in the CONA System (each, a “Change”; collectively,
“Changes”), together with the desired timetable for implementing those Changes,
must be presented to CONA, and their execution will be subject to the review and
approval of the CONA Board of Directors. All such requests must be made in
writing by Bottler to CONA.  Following receipt of a request from Bottler, each
proposed Change will be analyzed by CONA’s management and, if appropriate, a
detailed description of any changes to be made to the CONA System
Specifications, this Master Agreement and/or the Services Exhibits, including
rates, budget, schedule, services and any deliverables,  will be prepared for
consideration by the CONA Board of Directors (each, a “Change Order”). CONA is
not required to make any change in the Services until a Change Order has been
approved by the CONA Board of Directors.  All approved Change Orders will be
incorporated into the applicable Services Exhibit as a written amendment.  The
procedures described in this Section 5.02 are referred to herein as the “Change
Control Procedures.”  Notwithstanding the foregoing, CONA may make temporary
Changes required by an emergency if CONA, in its reasonable opinion, believes
that complying with the Change Control Procedures would be detrimental to CONA,
Bottler or other users of the CONA System.

5.03Reports. CONA or the Vendors will provide to Bottler the operational reports
as agreed between CONA and Bottler (the “Reports”).

5.04Records. CONA will use commercially reasonable efforts to maintain, and
shall use commercially reasonable efforts to require Vendors to maintain,
complete and accurate records of, and supporting documentation sufficient to
document, the Services and the Service Fees paid or payable by Bottler under the
applicable Services Exhibit (“Records”).  With respect to the amounts chargeable
to and payments made by Bottler under any Services Exhibit, Records will be kept
in accordance with generally accepted accounting principles applied on a
consistent basis.  Bottler will be entitled to review the Records

5

 

--------------------------------------------------------------------------------

 

applicable to Bottler’s Services upon reasonable notice to CONA; provided,
however, that Bottler will have no right to access or review any data relating
to any other recipient of services from CONA.

5.05Disaster Recovery Plan. Exhibit D (Operate) includes the procedures to be
followed with respect to the continued provision of the Services if a Data
Center is unavailable for use by any applicable party because it has been
destroyed, damaged or is otherwise not available for use (the “Disaster Recovery
Plan”) to such an extent that CONA is unable to provide any or all of the
Services.  CONA may modify or change the Disaster Recovery Plan for CONA’s Data
Center at any time; provided, however, that CONA must provide Bottler with
written notice as to any change or modification that is material, and no such
change or modification will materially adversely affect CONA’s ability to
restore the Services. Changes to the Disaster Recovery Plan will be subject to
approval of the CONA Board of Directors.

ARTICLE 6.EQUIPMENT, SOFTWARE AND INTELLECTUAL PROPERTY RIGHTS

6.01Equipment. “Equipment” means, unless otherwise provided in this Master
Agreement or any Services Exhibit, the particular computer equipment and
peripherals, telecommunications products and other equipment, together with any
and all associated documentation, useful or necessary for the performance of the
Services at the Data Centers.  Unless expressly specified otherwise in a
Services Exhibit, CONA will own/lease/license, operate  and maintain the
Equipment (including managing the Vendors who are to provide maintenance to the
Equipment).  Unless expressly specified otherwise in a Services Exhibit, all
amounts due under an Equipment lease that are attributable to the period during
which CONA has operational responsibility for the corresponding Equipment will
be included in the costs to be shared in accordance with Article 10, although
these shared costs will not in any way be considered a sublease, a transfer, or
a sale of the corresponding Equipment from CONA to Bottler.  For clarity,
Bottler will retain the responsibility to obtain and maintain all other
equipment, not considered to be Equipment, necessary for its receipt and use of
the Services, at its cost and expense, including delivery, installation and
connectivity for such equipment.

6.02Bottler Software. Bottler hereby grants to CONA, at no cost to CONA, a
non-exclusive, royalty-free, non-transferable right to use, copy, execute,
reproduce, operate, maintain and adapt, display, perform, modify, improve, and
make derivative works of any software owned or licensed by Bottler (the “Bottler
Software”), solely as useful or necessary to provide the Services, subject to
any and all applicable license restrictions of Bottler’s third-party
licensors.  CONA may sublicense to Vendors the right to have access to, operate,
maintain, and use the Bottler Software to the extent contemplated by this Master
Agreement and any Services Exhibit, subject to any and all applicable license
restrictions of Bottler’s third-party licensors.  Upon expiration or termination
of this Master Agreement for any reason, the applicable rights granted to CONA
(and/or any Vendors) in this Section 6.02 immediately will, except as necessary
for CONA (and any Vendors) to carry out its obligations under the Master
Agreements for Bottler (including under Section 15.04(a) and Article 16), revert
to Bottler.

6.03Developed Software.  As between Bottler and CONA, ownership of any
(1) software or materials developed by CONA (the “Developed Software”), other
than modifications to Bottler Software,  and (2) any related documentation, will
be governed by Section 6.10.

6.04CONA Software. Subject to applicable license agreements in the case of
Vendor Software, CONA hereby grants to Bottler a non-transferable (except as
transferability is permitted in this Master Agreement, the applicable Services
Exhibit or the CONA LLC Agreement), royalty-free, non-exclusive license to use,
copy, execute, reproduce, operate, display, and perform, all software and other
materials (including all modifications and enhancements thereto) owned or
licensed by CONA and used to provide

6

 

--------------------------------------------------------------------------------

 

the Services, together with any and all associated documentation (the “CONA
Software”), for use by Bottler during the Master Agreement Term and any
Termination Assistance Period solely in connection with the provision of the
Services to Bottler and the receipt and use by Bottler of the Services, in each
case for Bottler’s internal operations and in compliance with the CONA LLC
Agreement. Subject to Section 1.01, Bottler may sublicense its rights under this
Section 6.04 to any Affiliate of Bottler for use by such Affiliate solely in
connection with the provision of Services to such Affiliate and the receipt and
use by such Affiliate of the Services for such Affiliate’s internal operations.
Notwithstanding the foregoing, the license provided for in this Section 6.04
will not apply to the extent it would contravene any license restrictions and/or
limitations applicable to the Vendor Software; provided, however, that CONA
shall use commercially reasonable efforts to obtain from all Vendors all rights
necessary to grant the rights set forth in this Section 6.04.

6.05Frequency of Vendor Software Releases. As part of the Services, CONA will  
require the applicable Vendors to make available new releases and versions of
Vendor Software to be used under each Services Exhibit with commercially
reasonable frequency, unless otherwise determined by CONA pursuant to
Section 4.01.

6.06Changes and Upgrades to CONA Software. Except for modifications resulting
from new releases and versions of Vendor Software (e.g., as set forth in
Section 6.05) and Changes and/or modifications as may be approved by the CONA
Board of Directors with reasonable advance notice to members, CONA will not make
any Changes or modifications to the CONA Software that would materially impair
its functionality or materially degrade its performance.  CONA will require that
the applicable Vendors make available and install in connection with, and as
part of, the Services any generally available modifications or enhancements to
the Vendor Software on the same basis that such modifications or enhancements
are made available to CONA.

6.07Back‑Up. CONA will, and/or will require the applicable Vendors to, take
commercially appropriate measures to back up all Bottler Data then residing on
the CONA System.

6.08Vendor Agreements.  CONA will obtain and maintain in effect with each Vendor
a written agreement with terms that permit CONA to provide the Services to
Bottler, its Affiliates and the other members of CONA (and pass through the
benefits of the Vendor agreement to Bottler, its Affiliates and the other
members of CONA) consistent with the provisions of this Master Agreement,
including without limitation Section 1.01.

6.09Notice of Defaults. Bottler will promptly inform CONA of any breach of, or
misuse or fraud in connection with, any Third-Party Services Contract, Equipment
lease or Vendor Software license of which it becomes aware, and will cooperate
with CONA to prevent or stay any such breach, misuse or fraud.

6.10Intellectual Property.

(a)“Intellectual Property” means all works, including literary works, pictorial,
graphic and sculptural works, architectural works, works of visual art, and any
other work that may be the subject matter of copyright protection; advertising
and marketing concepts; information; data and databases; formulas; designs;
models; drawings; computer programs, and software and all related source code,
object code, documentation, listings, design specifications, and flowcharts;
trade secrets; and any ideas, methods, processes, and inventions, including all
processes, machines, manufactures and compositions of matter and

7

 

--------------------------------------------------------------------------------

 

any other invention that may be the subject matter of patent protection; and all
statutory protection obtained or obtainable thereon.

(b)As between CONA and Bottler and subject to Section 8.02, CONA retains
ownership of all Intellectual Property made or owned by CONA (or TCCC, CCR or
its other licensors) (including the CONA System) and any modifications or
enhancements thereto or other derivative works thereof (excluding modifications
to the Bottler Software). As between CONA and Bottler and subject to
Section 8.02, CONA will have and retain all worldwide right, title and interest
in and to (1) the CONA Software; and (2) Intellectual Property that is created,
made, conceived, reduced to practice or authored by or on behalf of CONA or the
Vendors, in connection with the performance of the Services or any Additional
Services (excluding modifications to the Bottler Software); and (3) any
modifications, improvements or other derivative works of any of the foregoing.
CONA retains all rights to its general knowledge, experience and know-how
(including processes, ideas, concepts, and techniques) acquired in the course of
performing the Services excluding any Bottler Confidential Information and
Bottler Data (provided that this provision does not impair Bottler’s rights to
any of its own knowledge, experience, and know-how that Bottler may share with
CONA).  For clarity, as between CONA and Bottler, the CONA System and any
improvements or modifications to or derivatives of the CONA System are and
remain the exclusive property of CONA, subject to the rights granted to Bottler
under this Master Agreement and the rights granted to TCCC and/or CONA’s members
under the license agreement between TCCC and CCR that has been assigned to CONA
and under the CONA LLC Agreement.  Bottler will execute, or use commercially
reasonable efforts to cause to be executed, any documents to document or perfect
CONA’s ownership rights in any Intellectual Property that CONA is entitled to
own pursuant to this Section 6.10(b).

(c)CONA warrants that the CONA System does not use any open source or freeware
code in a manner that, if the CONA System and Services are used in accordance
with this Master  Agreement, would require Bottler to distribute or disclose any
source code that was included in the CONA System and Services.  Furthermore,
CONA represents that it will use all open source or freeware code in accordance
with the applicable licensing terms of such open source or freeware code.

ARTICLE 7.THIRD PARTIES

7.01Cooperation with Bottler Third-Party Contractors.

(a)Bottler may hire contractors, subcontractors, consultants, and/or other third
parties (“Bottler Third-Party Contractors”) to perform services that complement
the Services. CONA will require the Vendors to cooperate with and work in good
faith with Bottler Third-Party Contractors as reasonably requested by Bottler.
Such cooperation may require that Bottler execute a separate agreement with
Vendors on commercially reasonable terms and conditions, which may include the
Vendors: (i) providing reasonable remote access to the Equipment and Vendor
Software to the extent necessary and permitted under any underlying agreements
between CONA and the applicable Vendors; (ii) facilitating requests for
assistance and support services to such Bottler Third-Party Contractors on the
part of Vendors at rates to be agreed between them; and (iii) providing existing
written requirements, standards and policies for systems operations so that the
enhancements or developments of Bottler Third-Party Contractors may be operated
by CONA in connection with the Services; provided, however, that if such
enhancements or developments of Bottler Third-Party Contractors require excess
resources or other costs or fees to be incurred by CONA, Bottler will be
responsible for the payment of such extra fees or costs. CONA will notify
Bottler in writing of any additional costs or fees incurred by CONA. Bottler
will require its Bottler Third-Party Contractors to comply with the security and
confidentiality requirements of CONA and its Vendors, including those set forth
in Appendix 2, and will, to the extent performing work on CONA Software or
Equipment for which

8

 

--------------------------------------------------------------------------------

 

CONA has operational responsibility, comply with CONA’s and the applicable
Vendors’ standards, methodologies, and procedures, including those set forth in
Appendix 2.

(b)CONA will promptly notify Bottler if it has reason to believe that an act or
omission of its Bottler Third-Party Contractor will cause, or has caused, a
problem or delay in providing the Services, and will work with Bottler to
prevent or circumvent such problem or delay. CONA will cooperate with Bottler
and Bottler Third-Party Contractors to resolve differences and conflicts arising
between the Services and other activities undertaken by Bottler or any of its
Bottler Third-Party Contractors. Bottler will be responsible for any failure of
its Bottler Third-Party Contractors to comply with Bottler’s obligations under
this Master Agreement or any applicable Services Exhibit.

ARTICLE 8.BOTTLER DATA

8.01Provision of Data. Bottler will supply to CONA and/or the applicable Vendor,
in connection with Services required, data in the form and on such schedules as
agreed upon by Bottler and CONA in the applicable Services Exhibit and as may
otherwise be agreed upon from time to time as necessary to permit CONA to
perform the Services.

8.02Ownership of Bottler Data. All data and information submitted to CONA and/or
the applicable Vendor by or on behalf of Bottler or as such data and information
is processed, developed, amended, modified or enhanced by CONA and/or the
applicable Vendor on Bottler’s behalf in connection with the Services (the
“Bottler Data”) is and will remain the property of Bottler, except to the extent
that the ownership of such data is determined in a different way by other
agreements between the parties or between other parties concerning that data
(e.g. cross-license brands, GPI etc.).  Except as permitted by this Master
Agreement, an applicable Services Exhibit or an ancillary agreement executed by
CONA and Bottler, CONA will not, and will require that the Vendors will not,
(1) use Bottler Data other than in connection with providing the Services,
(2) disclose, sell, assign, lease or otherwise provide Bottler Data to third
parties, or (3) commercially exploit Bottler Data.

8.03Correction of Errors. CONA will correct promptly and/or  will require the
applicable Vendor to correct promptly any known errors or inaccuracies in
Bottler Data and Reports (1) caused by CONA or such Vendor, respectively, or
(2) as otherwise provided in a Services Exhibit. Bottler is responsible for
(a) the accuracy and completeness of its Bottler Data, and (b) any errors in or
with respect to data obtained from CONA and/or the applicable Vendor caused by
materially inaccurate or incomplete Bottler Data, except in either case to the
extent that CONA and/or the applicable Vendor caused the Bottler Data to be
inaccurate or incomplete.

8.04Inspection and Ownership of Reports. Bottler will inspect and review the
Reports and provide CONA with a notice of errors or inaccuracies. Bottler will
own all Reports generated by or on behalf of CONA specifically for Bottler.

8.05Ownership of Media. Unless furnished or paid for by Bottler or otherwise
provided in a Services Exhibit, all media upon which Bottler Data is stored is
and will remain the property of CONA and/or the applicable Vendor.

8.06Data Privacy.

(a)Roles. In relation to the Bottler Data that constitute personal data under
the relevant laws relating to data protection, trans-border data flow and data
privacy (collectively, “Privacy Laws”),

9

 

--------------------------------------------------------------------------------

 

(i) Bottler will at all times act as and maintain the role of the owner and/or
controller of such data; and (ii) CONA will at all times act as and maintain the
role of the processor, and, subject to Section 8.06(e), will only process or
transfer (both terms as defined in the relevant Privacy Laws) Bottler Data as
instructed in writing by Bottler and in accordance with the terms of this
Section 8.06. Nothing in this Master Agreement or any Services Exhibit will
restrict or limit in any way Bottler’s rights or obligations as owner and/or
controller of its Bottler Data or be deemed as an assignment of such rights and
obligations to CONA or any Vendor; nor will anything in this Master Agreement or
any Services Exhibit restrict or limit in any way CONA’s rights or obligations
as processor or its obligations to comply with all of Bottler’s instructions as
to the processing of its Bottler Data.

(b)Written Agreement. For purposes of the relevant Privacy Laws, this Master
Agreement and its applicable Services Exhibits are the written agreements
relating to the processing by CONA of Bottler Data.

(c)Instructions. This Master Agreement and any Services Exhibit (including the
exhibits and attachments hereto and thereto) constitute the written instructions
by Bottler as of the Master Agreement Effective Date for CONA’s processing of
its Bottler Data. Such instructions may be modified and/or supplemented from
time to time by written agreement of Bottler and CONA.

(d)Compliance. Bottler and CONA as controller and processor, respectively, of
any personal data (as defined in the relevant Privacy Laws) contained in the
Bottler Data will duly observe all of their respective obligations under the
relevant Privacy Laws. Bottler will make or obtain and maintain throughout the
Master Agreement Term all necessary registrations or filings and notifications
which Bottler is obliged to obtain and maintain pursuant to the relevant Privacy
Laws in respect of the Services or other activities contemplated to be
undertaken under or in connection with a Services Exhibit. CONA will during the
Master Agreement Term, as part of the Services, comply with Bottler’s written
instructions regarding the processing of its Bottler Data and, in so processing
such Bottler Data, engage in activities and operations and maintain safeguarding
and confidentiality measures (collectively, the “Actions”) which comply with
Privacy Laws.

(e)Changes. The requirements relating to any changes of the written processing
instructions or the Actions will be subject to the Change Control Procedures. If
such a Change is generated by a modification in the Privacy Laws and is required
for ongoing compliance with such Privacy Laws, then CONA shall promptly
implement the requested Change.  The allocation of costs associated with such
Change will be mutually agreed by CONA and Bottler.

(f)Lawful Use. Bottler shall ensure that Bottler is entitled to transfer the
relevant Personal Information to CONA so that CONA may lawfully use, process and
transfer the Personal Information in accordance with this Master Agreement on
Bottler’s behalf.

(g)Vendors and Subcontractors. CONA may use Vendors and Subcontractors to
provide Services on its behalf in accordance with the terms of this Master
Agreement. Any such Vendor or Subcontractor will be permitted to process
Personal Information solely pursuant to the terms of this Article 8 and only as
necessary to deliver the services CONA has retained them to provide. These
Vendors and Subcontractors may be located outside of the United States.  CONA
warrants that the agreements it has in place with any and all Vendors and
Subcontractors contain similar or greater data privacy and security obligations
than are contained in this Master Agreement.

(h)If CONA receives any order, demand, warrant, or any other document requesting
or purporting to compel the production of Personal Information under applicable
law (including, for example, by oral

10

 

--------------------------------------------------------------------------------

 

questions, interrogatories, requests for information or documents in legal
proceedings, subpoenas, civil investigative demands or other similar processes),
CONA shall immediately notify Bottler (except to the extent otherwise required
by Applicable Law) and shall not disclose the Personal Information to the third
party without providing Bottler at least forty-eight (48) hours, following such
notice, so that Bottler may, at its own expense, exercise such rights as it may
have under law to prevent or limit such disclosure.  Notwithstanding the
foregoing, CONA shall exercise commercially reasonable efforts to prevent and
limit any such disclosure and to otherwise preserve the confidentiality of the
Personal Information and shall cooperate with Bottler with respect to any action
taken with respect to such request, complaint, order or other document,
including to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded to the Personal Information.

(i)CONA shall, as appropriate and as directed by Bottler, regularly dispose of
Personal Information that is maintained by CONA, but that is no longer necessary
to provide the Services.  Upon termination or expiration of this Master
Agreement or any Vendor agreement for any reason or upon Bottler’s request, CONA
(and any Vendor, as applicable) shall immediately cease handling Personal
Information and shall return in a manner and format reasonably requested by
Bottler, or, if specifically directed by Bottler, shall destroy, any or all
Personal Information in CONA’s (or such Vendor’s) possession, power or control.
If CONA disposes of any paper, electronic or other record containing Personal
Information, CONA shall do so by taking all reasonable steps (based on the
sensitivity of the information) to destroy the Personal Information
by:  (a) shredding; (b) permanently erasing and deleting; (c) degaussing; or
(d) otherwise modifying the Personal Information in such records to make it
unreadable, unreconstructable and indecipherable. Upon request, CONA will
provide a written certification that Personal Information has been returned or
securely destroyed in accordance with this Section 8.06(i).

ARTICLE 9.INSURANCE AND RISK OF LOSS

9.01Insurance Requirements. CONA shall, at its own cost and expense, acquire and
maintain during the term of this Master Agreement, with insurance carriers
having an AM Best Rating of A-VII or better, sufficient insurance to adequately
protect the respective interests of the parties.  Specifically, CONA must carry
the following minimum types and amounts of insurance on an occurrence basis:

Commercial General Liability including premises-operations, broad form property
damage, products /completed operations, contractual liability,
independent contractors, personal injury and advertising injury and liability
assumed under an insured contract with limits of at least $ 1,000,000 per
occurrence and $ 2,000,000 general aggregate and $ 2,000,000 Products /
Completed Operations Aggregate; and

Statutory Workers’ Compensation Insurance and Employer’s Liability Insurance in
the minimum amount of $ 2,000,000 each employee by accident, $ 2,000,000 each
employee by disease and $ 2,000,000 aggregate by disease; and

Property Insurance for tangible personal property owned by CONA in a minimum
amount, to the extent commercially reasonable, equal to the full replacement
cost of such property; and

Commercial Automobile Liability for any owned, non-owned, hired, or borrowed
automobile is required in the minimum amount of $ 1,000,000 combined single
limit; and

Cyber Liability Insurance in the minimum amount of $ 5,000,000.

11

 

--------------------------------------------------------------------------------

 

In addition, CONA shall maintain umbrella coverage in the minimum amount of $
10,000,000. CONA shall include the Bottler as an “Additional Insured” on its
Commercial General Liability and Commercial Auto Liability policies listed
above.

9.02Insurance Renewals. Upon the execution of this Master Agreement and annually
upon the anniversary date(s) of the insurance policy’s renewal date(s), CONA
will provide Bottler with a Certificate of Insurance evidencing the required
coverages and terms set forth above.

9.03Insurance Notifications. CONA shall provide Bottler with thirty (30) days
written notice of any cancellation, non-renewal, termination, material change or
reduction in coverage.

9.04Waiver of Recovery. CONA will cause its insurance companies to waive their
right of recovery against Bottler.

9.05Non-Limitation. The stipulated limits of coverage above shall not be
construed as a limitation of any potential liability to Bottler, and failure to
request evidence of this insurance shall not be construed as a waiver of CONA’s
obligation to provide the insurance coverage specified.

9.06Deductibles. CONA will be solely responsible for any deductible or
self-insured retention maintained under its policies.

9.07Primary and Excess Coverage. The above insurance limits may be achieved by a
combination of primary and umbrella/excess policies.

ARTICLE 10.PAYMENTS TO CONA

10.01Service Fees. The charges and fees payable to CONA with respect to the
services hereunder are described in the attached Appendix 5.  These charges and
fees may be adjusted from time to time by the Board as provided in the LLC
Agreement.

10.02Additional Service Fees. If CONA provides Additional Services, Bottler will
pay the agreed Additional Service Fees pursuant to Section 1.05 above.

10.03Proration. All periodic Service Fees or any other fees and charges under
this Master Agreement and any Services Exhibit are to be computed on a calendar
month basis and will be prorated on a daily basis for any partial month.

10.04Payment Schedule. Unless otherwise set forth in any Services Exhibit or an
applicable amendment to a Services Exhibit, the Service Fees and any other fees
or charges owed by Bottler will be due and payable no later than thirty (30)
days after Bottler’s receipt of an applicable invoice from CONA. CONA will
invoice Bottler on a regular basis for Service Fees (and on an annual basis for
any sales and use taxes to be collected by CONA pursuant to Section 10.05) as
calculated above within thirty (30) days following the applicable service period
(or annual period for such sales and use taxes). Payment terms hereunder,
including the frequency of billing, payment and any discounts for early payment,
will be as determined by vote of the  Board of Directors of CONA from time to
time.  Each invoice will contain the information as detailed in the applicable
Services Exhibit. Any amount not paid when due will bear interest until paid at
a rate of interest equal to the lesser of (a) the prime rate established from
time to time by Citibank of New York plus two percentage points or (b) the
maximum rate of interest allowed by applicable law, provided that CONA will
notify Bottler in writing prior to accruing any interest under this
Section 10.04.

12

 

--------------------------------------------------------------------------------

 

10.05Taxes. Bottler is responsible for all sales and use taxes and similar taxes
imposed on the Service Fees and for any other fees and charges under this Master
Agreement and any Services Exhibit.  CONA will collect from Bottler and remit
such taxes where legally required to do so.  Bottler will be responsible for
remitting such taxes, if applicable, in states where CONA does not have a legal
obligation to collect and remit such taxes.

ARTICLE 11.AUDITS

11.01Audit. Subject to the approval and direction of the CONA Board, CONA shall
conduct, and when necessary in the reasonable judgment of CONA management shall
require its key Vendors to conduct, at least annually an SSAE-16 audit of the
CONA Services and supporting systems. The audit scope for CONA audits shall
include Data Centers and the CONA Systems, and, unless otherwise agreed by the
CONA Board, the audits will each cover a full twelve month period ending no
earlier than September 30th of each year.  Final audit reports will be issued to
Bottler no later than November 15th of each year.

11.02General Procedures. Following any audit or examination, CONA will conduct
(in the case of an internal audit), or request its external auditors or
examiners to conduct, an exit conference with the applicable Vendors to obtain
factual concurrence with issues identified in the review. Bottler and CONA will
develop mutually acceptable operating procedures for the sharing of audit and
regulatory findings and reports related to operating practices and procedures
produced by auditors or regulators of either party.

11.03Response. CONA will review each audit report promptly after the issuance
thereof. CONA will respond (or cause the applicable Vendor to respond) to each
audit report in writing within thirty (30) days from receipt of such report.
CONA will develop and adopt (pursuant to Section 4.01) an action plan to
promptly address and resolve any deficiencies, concerns and/or recommendations
in such audit report. CONA will, and will require each applicable Vendor to,
undertake remedial action in accordance with such action plan and the dates
specified therein.

ARTICLE 12.CONFIDENTIALITY

12.01Confidential Information. It is anticipated that during the performance of
this Master Agreement and any Services Exhibit, CONA or Bottler may disclose to
the other or the receiving party may come in contact with or observe certain
confidential business, technical or financial information which is the property
of the disclosing party. With respect to the terms and conditions of this Master
Agreement, as well as the terms and conditions of the Services Exhibits and the
Appendices attached hereto from time to time, and any other information that the
disclosing party identifies in writing at the time of disclosure as confidential
or within thirty (30) days from an oral disclosure, or is reasonably
identifiable as confidential (“Confidential Information”), the receiving party
will exercise the same degree of care and control to maintain such information
in confidence and prevent disclosure thereof to third parties as the receiving
party normally uses to preserve and protect its own Confidential Information of
a similar nature during the Master Agreement Term and, except as required under
Section 12.03, for a period of five (5) years thereafter, but in no event will
such care and control be less than reasonable industry standards. No party will
be obligated to maintain in confidence: (i) information which is, or
subsequently becomes, within the knowledge of the public generally through no
fault of the receiving party; (ii) information which the receiving party can
show was previously known to it as a matter of record at the time of receipt;
(iii) information which is obtained lawfully from a third party who is not under
an obligation of confidentiality to the disclosing party; (iv) information which
is developed as a matter of record by the receiving party without the use of the
disclosing party’s Confidential Information; (v) information which is disclosed
to a third party by the disclosing party without a corresponding obligation of
confidence; or

13

 

--------------------------------------------------------------------------------

 

(vi) information which is required to be disclosed pursuant to the requirement
of a government or regulatory agency or national securities exchange or by
operation of law subject to prior consultation with the disclosing party’s legal
counsel.

12.02Bottler Confidential Information. The Bottler Data and any other
information describing or evaluating any proposed Changes or Additional Services
requested by Bottler will be considered Bottler’s Confidential Information, and
Bottler may impose reasonable access limitations on CONA’s access to
commercially sensitive Bottler Data in order to limit such access to those of
CONA’s personnel who have a need to know in order to carry out CONA’s
obligations pursuant to this Master Agreement or any Services Exhibit. These
restrictions do not supersede any subsequent agreement that might be entered
into between the parties and that governs the use and access of such Bottler
Data and Bottler’s Confidential Information. Nothing in this Master Agreement
shall be construed to change or modify the use and access of Bottler Data, if
that use and access is already subject to other agreements between the parties
or third parties.  Notwithstanding the foregoing, to the extent CONA implements
any Changes into the CONA System and/or provides any Additional Services, then
all confidential information and materials provided by Bottler that relate to
such Changes and Additional Services shall automatically become CONA’s
Confidential Information.

12.03Trade Secrets. No receiving party, nor their respective employees, agents,
contractors or subcontractors, will disclose, or use for their own benefit any
Confidential Information which is identified as a trade secret without the
disclosing party’s prior written consent for as long as the Confidential
Information remains a trade secret.

12.04Use During Performance of Agreement. Each party will each only be entitled
to use Confidential Information and trade secrets of the other solely to the
extent required to exercise its rights and meet its obligations under this
Master Agreement and any Services Exhibit. CONA may provide Confidential
Information of Bottler to Vendors on an as-needed basis, and will contract with
such Vendors for confidentiality obligations consistent with this
Article 12.  Bottler is permitted to disclose Confidential Information of CONA
to (i) any of its employees, agents, or contractors; (ii) any Affiliate of
Bottler that utilizes any Services; and (iii) any Bottler Third-Party
Contractor, but only to the extent necessary to utilize the Services (in the
case of an employee, agent, contractor or Affiliate of Bottler) or to perform
services as contemplated by Section 7.01 (in the case of a Bottler Third-Party
Contractor), and provided that any such employee, agent, contractor, Affiliate
or Bottler Third-Party Contractor agrees to maintain and use the confidentiality
of such Confidential Information to the same extent required by this
Article 12.  Upon termination of this Master Agreement, CONA and Bottler shall
immediately cease use of and destroy all copies of the other party’s
Confidential Information.

12.05Unauthorized Acts. Bottler and CONA will: (1) notify the other party
promptly of any unauthorized use, or attempt thereof, of the other party’s
Confidential Information by any person or entity which may become known to such
party, (2) promptly furnish to the other party full details of the unauthorized
use of the other party’s Confidential Information, or attempt thereof, and use
commercially reasonable efforts to assist the other party in investigating or
preventing the reoccurrence thereof, and (3) use commercially reasonable efforts
to cooperate with the other party in any litigation and investigation against
third parties deemed necessary by the other party to protect its proprietary
rights Each party will bear the cost it incurs as a result of compliance with
this Section 12.05.

14

 

--------------------------------------------------------------------------------

 

ARTICLE 13.REPRESENTATIONS, WARRANTIES AND COVENANTS

13.01By Bottler. Bottler represents, warrants and covenants that:

(a)it is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware;

(b)it has all the requisite corporate power and authority to execute, deliver
and perform its obligations under this Master Agreement;

(c)the execution, delivery and performance of this Master Agreement by Bottler
has been duly authorized by Bottler;

(d)Bottler has not as of the Master Agreement Effective Date, and will not,
disclose any Confidential Information of CONA in violation of the terms of this
Master Agreement, unless such disclosure was permitted under another agreement
between the parties at the time of disclosure;

(e)there is no claim, action, suit, investigation, or proceeding pending or, to
Bottler’s knowledge, contemplated or threatened against Bottler which seeks
damages or penalties in connection with any of the transactions contemplated by
this Master Agreement or to restrict or delay the transactions contemplated
hereby or to limit in any manner CONA’s rights under this Master Agreement; and

(f)Bottler has obtained, or will obtain, all consents, approvals, licenses or
assignments necessary to perform the obligations for which Bottler is
responsible under this Master Agreement and/or any Services Exhibit and to
receive the Services.

13.02By CONA. CONA represents, warrants and covenants that:

(a)it is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware;

(b)CONA has all requisite company power and authority to execute, deliver and
perform its obligations under this Master Agreement;

(c)the execution, delivery and performance of this Master Agreement by CONA has
been duly authorized by CONA;

(d)CONA has not, as of the Master Agreement Effective Date, and will not,
disclose any Confidential Information of Bottler in violation of the terms of
this Master Agreement, unless such disclosure was permitted under another
agreement between the parties at the time of disclosure;

(e)there is no claim, action, suit, investigation, or proceeding pending or, to
CONA’s knowledge, contemplated or threatened against CONA which seeks damages or
penalties in connection with any of the transactions contemplated by this Master
Agreement or to restrict or delay the transactions contemplated hereby or to
limit in any manner Bottler’s rights under this Master Agreement; and

(f)CONA has obtained, or will obtain, all consents, approvals, licenses or
assignments necessary to perform the Services for which CONA is responsible
under this Master Agreement and/or any Services Exhibit.

15

 

--------------------------------------------------------------------------------

 

13.03Other Warranties.

(a)Warranties. CONA represents and warrants that it will diligently perform, and
use commercially reasonable efforts to cause the Vendors to perform, the
Services in a professional quality conforming to generally accepted industry
standards and practices.

(b)Pass-Through Warranties and Indemnities. CONA agrees that it will pass
through to Bottler any rights it obtains under warranties and indemnities given
by the Vendors in connection with any Service, Vendor Software, Equipment or
Deliverable to the extent permitted by the applicable Vendor contract or
consented to by the applicable Vendor on a case-by-case basis. If pass-through
warranties and indemnities are not available from a particular Vendor, CONA will
enforce the applicable warranty or indemnity on behalf of Bottler as provided
below.  In the event of a Service, Vendor Software, Equipment or Deliverable
nonconformance, CONA will coordinate with, and be the point of contact for
resolution of the problem through, the applicable Vendor and, upon becoming
aware of a problem, will notify such Vendor and will use commercially reasonable
efforts to cause such Vendor to promptly repair or replace the nonconforming
item in accordance with such Vendor’s warranty.

(c)EXCEPT AS EXPRESSLY SET FORTH IN THIS MASTER AGREEMENT, BOTH CONA AND BOTTLER
EXPRESSLY DISCLAIM ALL OTHER WARRANTIES EXPRESS, IMPLIED, OR STATUTORY WITH
RESPECT TO THIS MASTER AGREEMENT, THE SERVICES EXHIBITS, AND ANY PRODUCTS,
SERVICES, SOFTWARE OR DATA THAT THEY PROVIDE TO THE OTHER PARTY HEREUNDER,
INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE,
TITLE OR NON-INFRINGEMENT, AND FURTHER DISCLAIMS ANY LIABILITY FOR
REPRESENTATIONS OR PROMISES NOT CONTAINED IN THIS MASTER AGREEMENT.

ARTICLE 14.DISPUTE RESOLUTION

14.01Disputes. Any dispute between any parties arising out of this Master
Agreement and any Services Exhibit will first be heard by CONA’s Board of
Directors (or a committee of the CONA Board of Directors established for that
purpose).  Either party may request consultation by giving the other
party-disputant detailed written notice that, in its opinion, a dispute has
arisen, and stating the basis for the dispute and its position on the
dispute.  If a committee of the CONA Board of Directors is unable to finally
resolve the matter, the disputed matter will be referred to CONA’s full Board of
Directors to resolve the matter. If the dispute cannot be resolved by the CONA
Board of Directors, then the matter will be exclusively submitted to the
American Arbitration Association (“AAA”) for arbitration at a mutually
agreed  location.  Unless otherwise expressly stated herein, the arbitration
will be conducted in accordance with AAA’s Commercial Arbitration Rules
including the Optional Rules for Emergency Measures of Protection in effect at
the time of the submission to arbitration.  The arbitral tribunal will consist
of three neutral arbitrators pursuant to the procedures of the AAA.  The
arbitral award will be non-appealable, final and binding upon both
parties.  Neither party shall be required to give general discovery of
documents, but may be required by the arbitrators to produce specific,
identified documents that are relevant to the dispute. The language of
arbitration will be English.  The parties will keep confidential any matters
with respect to such arbitration proceedings.

No dispute under this Master Agreement or any Services Exhibit will be the
subject of litigation or other formal proceeding between any parties (excluding
any actions based upon the indemnity obligations under Article 17, actions
seeking injunctive relief for an actual or threatened breach of Article 12, and
an action to compel compliance with this Section).

16

 

--------------------------------------------------------------------------------

 

14.02Continued Performance. In the event of a good faith dispute between Bottler
and CONA regarding this Master Agreement and any Services Exhibit pursuant to
which Bottler in good faith believes it is entitled to withhold payment, Bottler
will, upon request by CONA and on the date which any Service Fees are required
to be made during the pendency of such dispute, deposit the full disputed amount
of the Service Fees in an interest-bearing escrow account in a
nationally-recognized bank or depository specified by CONA and furnish evidence
of such deposit to CONA. For as long as Bottler makes any such required escrow
deposits during the pendency of such dispute, CONA will continue to provide the
Services and Bottler will pay, and continue to pay, all undisputed amounts. Upon
resolution of the dispute, the money in the escrow account, plus any interest
earned on such money, will be distributed to the prevailing party or will be
distributed among Bottler and CONA pro rata in accordance with the claims or
portions of claims resolved in each party’s favor.

ARTICLE 15.EFFECTIVENESS; TERM; TERMINATION

15.01Master Agreement Term. The term (the “Master Agreement Term”) of this
Master Agreement will commence on the date first written above (the “Master
Agreement Effective Date”) and will continue until terminated pursuant to this
Article 15.

15.02Termination for Cause.

(a)Material Breach By Bottler.  If Bottler fails to perform its material
obligations under Article 10 (“Payments to CONA”), Article 12
(“Confidentiality”), Article 13 (“Representations, Warranties and Covenants”) or
Article 17 (“Indemnities”), and such failure is not cured within ninety (90)
days after written notice is given to Bottler specifying the nature of the
default, CONA may, upon further ninety (90)-day written notice to Bottler,
terminate this Master Agreement and any Services Exhibit as to Bottler as of the
date specified in such notice of termination.

(b)Material Breach by CONA.  If CONA commits a material breach under this Master
Agreement that is having a material adverse effect upon Bottler’s business in
the Territories, and such failure is not cured within ninety (90) days after
written notice is given to CONA specifying the nature of the default, Bottler
may, upon further ninety (90)-day written notice to CONA, terminate this Master
Agreement as it applies to Bottler as of the date specified in such notice of
termination.

(c)Termination for Insolvency. If CONA or Bottler becomes or is declared
insolvent or bankrupt, is the subject of any proceedings relating to its
liquidation, dissolution, its insolvency or for the appointment of a receiver or
similar officer for it, makes an assignment for the benefit of all or
substantially all of its creditors or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations, then, unless the insolvent or bankrupt party immediately gives
adequate assurance of the future performance of this Master Agreement or any
Services Exhibit, CONA or Bottler may, by giving written notice thereof to the
other party-disputant, terminate this Master Agreement as of a date specified in
such notice of termination.

15.03Termination upon Dissolution of CONA.  If CONA is dissolved in accordance
with the provisions of the CONA LLC Agreement, this Master Agreement will
terminate, and Bottler will have the rights to use the CONA System provided for
under the CONA LLC Agreement.

17

 

--------------------------------------------------------------------------------

 

15.04Effect of Termination. Except as otherwise provided in Section 11.03 of the
CONA LLC Agreement with respect to a member withdrawing from CONA, upon the
termination of this Master Agreement and/or any Services Exhibit:

(a)If requested by Bottler, CONA will, and/or will use good faith efforts to
require Vendors to, continue to provide to Bottler those Services and reasonable
assistance in Bottler’s transitioning its business back to its legacy systems or
another system provided for or by Bottler, for up to the Termination Assistance
Period pursuant to Article 16 as may further be detailed in mutually agreed
Services Exhibit (“Termination Assistance Services”).  Bottler will pay for such
Services in accordance with the provisions of Article 10 as of the date of such
termination or as otherwise set forth in the applicable Services Exhibit;
provided that , if CONA terminated this Master Agreement for nonpayment, CONA’s
obligation under this Section 15.04(a) and Article 16 will be subject to
prepayment by Bottler for Termination Assistance Services and payment of all
other amounts owed by Bottler that remain due and payable to CONA prior to
commencement of any Termination Assistance Services.

(b)Bottler will pay CONA for all authorized Services performed, and CONA
Software or Equipment purchased at Bottler’s request and delivered to Bottler,
through the date of such termination;

(c)each party will have the ownership rights specified in Article 6; and

(d)Bottler will not be (1) obligated to pay any termination fee to CONA in the
event of a termination of this Master Agreement and/or any  Services Exhibit,
except as provided to the contrary in an applicable Services Exhibit or in the
CONA LLC Agreement, and (2) required to make any further payments under
Article 10 in respect of any terminated Services Exhibit, except as provided for
in Section 15.04(a) and Section 15.04(b), or as provided in the applicable
Services Exhibit or the CONA LLC Agreement.

The provisions of this Section 15.04 are in addition to, and not in lieu of, any
remedies provided for by law or equity or in the CONA LLC Agreement.

ARTICLE 16.TERMINATION ASSISTANCE SERVICES

16.01Availability. The Termination Assistance Services will commence upon any
notice of termination of the Master Agreement Term, and continue for up to
six (6) consecutive months following the effective date of the termination of
the Master Agreement Term (as such effective date may be extended by the
parties’ agreement) (“Termination Assistance Period”). At Bottler’s request,
CONA will, and/or will use good faith efforts to require Vendors to, provide
Termination Assistance Services described in Section 15.04(a) and this
Article 16 to Bottler. If provided, CONA will, and will require Vendors to,
perform the Termination Assistance Services with at least the same degree of
accuracy, quality, completeness, timeliness, responsiveness and
cost‑effectiveness as it provided and was required to provide for the same or
similar Services during the Master Agreement Term. The quality of the Services
provided by CONA following its receipt of a notice of termination or non‑renewal
will not be degraded or deficient in any material respect.

16.02Scope of Service. As part of the Termination Assistance Services, CONA
will, and will require Vendors to, transfer, in a timely manner, the control and
responsibility for all information technology functions and Services previously
performed by or for CONA to Bottler and/or its designees by the execution of any
documents reasonably necessary to effect such transfers.

18

 

--------------------------------------------------------------------------------

 

ARTICLE 17.INDEMNITIES

17.01Bottler Indemnities. Bottler agrees to defend CONA, and its subsidiaries,
divisions and affiliates, and each of their employees, officers and directors,
from and against all third-party claims, suits and proceedings brought against
CONA, and will pay all final judgments awarded or settlements entered into on
such claims, for (A) bodily injury (including loss of life) or damage to real
property or tangible personal property caused by the gross negligence or willful
misconduct of Bottler, its agents, employees or contractors, or (B) a violation
of any applicable Privacy Law attributable to the gross negligence or willful
misconduct of Bottler, its agents, employees or contractors, in each case
arising out of or in connection with this Master Agreement and Services
Exhibits. These indemnities will pass through to the Vendors, as applicable.

17.02CONA Indemnities. CONA agrees to defend Bottler, its subsidiaries,
divisions, affiliates, and each of their employees, officers and directors, from
and against all third-party claims, suits and proceedings brought against
Bottler, and will pay all final judgments awarded or settlements entered into on
such claims, for (A) bodily injury (including loss of life) or damage to real
property or tangible personal property caused by the gross negligence or willful
misconduct of CONA, its agents, employees or Vendors, or (B) a violation of any
applicable Privacy Law attributable to the gross negligence or willful
misconduct of CONA, its agents, employees or Vendors, in each case arising out
of or in connection with this Master Agreement and Services Exhibits.  CONA will
use commercially reasonable efforts to obtain like indemnities from Vendors for
the benefit of Bottler.

17.03Infringement Claims. If any claim should be made against Bottler at any
time during the Master Agreement Term, that by virtue of its use of the
Services, Bottler is infringing any intellectual property rights, the parties
shall reasonably cooperate and use commercially reasonable efforts to resolve
the situation. If the claim is based on a Service that does include Vendor
Software or services, CONA will, promptly after receiving notice of the claim
made against Bottler, coordinate with, and be the point of contact for
resolution of the problem through, the applicable Vendor and will notify such
Vendor and will use commercially reasonable efforts to cause such Vendor to
obtain a license for Bottler to continue using the Services, promptly modify the
Services (without any change in functionality), so that they become
non-infringing, or replace the Services with functionally equivalent
non-infringing Services in accordance with such Vendor’s warranty.  If any such
claim proceeds to litigation, Bottler agrees that the CONA Board may direct CONA
to control the defense of the claim in order to ensure that the interests of the
respective members are adequately protected.

ARTICLE 18.DAMAGES; LIABILITY WAIVER

18.01CONSEQUENTIAL DAMAGES. NEITHER CONA NOR BOTTLER WILL BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOST
PROFITS, OR ANY OTHER DAMAGES THAT ARE NOT DIRECT AND OUT-OF-POCKET, ARISING OUT
OF OR RELATING TO SUCH PARTY’S PERFORMANCE UNDER THIS MASTER AGREEMENT AND
SERVICES EXHIBITS.

18.02DAMAGES CAP. EXCEPT AS PROVIDED IN SECTION 18.03 OR THE NEXT SENTENCE,
NEITHER CONA NOR BOTTLER WILL BE LIABLE FOR ANY DAMAGES, WHETHER BASED ON AN
ACTION OR CLAIM IN CONTRACT, EQUITY, NEGLIGENCE, TORT OR OTHERWISE, UNDER THE
MASTER AGREEMENT AND SERVICES EXHIBITS. IN RECOGNITION OF THE PASS-THROUGH
NATURE OF THE SERVICES TO BE PROVIDED BY VENDORS, SUBJECT TO SECTION 1.04, CONA
WILL NOT BE LIABLE TO BOTTLER FOR ANY

19

 

--------------------------------------------------------------------------------

 

DAMAGES, WHETHER BASED ON AN ACTION OR CLAIM IN CONTRACT, EQUITY, NEGLIGENCE,
TORT OR OTHERWISE, UNDER THE MASTER AGREEMENT AND SERVICES EXHIBITS, FOR ANY ACT
OR OMISSION OF ANY VENDOR, TO ANY GREATER EXTENT THAN THE APPLICABLE VENDOR IS
LIABLE TO CONA FOR SUCH ACT OR OMISSION.

18.03EXCEPTIONS TO LIMITATIONS OF LIABILITY. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE FOREGOING LIMITATIONS WILL NOT APPLY TO (I) A PARTY’S OWN
WILLFUL MISCONDUCT; OR (II) THE INDEMNIFICATION OBLIGATIONS SET FORTH IN
ARTICLE 17; OR (III) BREACH OF THE CONFIDENTIALITY OBLIGATIONS SET FORTH IN
ARTICLE 12; OR (IV) BOTTLER’S OBLIGATION TO PAY IN ACCORDANCE WITH THIS
AGREEMENT FOR SERVICES RENDERED.

18.04TCCC AND CCR LIABILITY WAIVER. BOTTLER, ON BEHALF OF ITSELF AND ALL OF ITS
PAST AND PRESENT SUBSIDIARIES, PARENTS, SUCCESSORS AND PREDECESSORS, AFFILIATES,
RELATED ENTITIES AND DIVISIONS, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE
“BOTTLER PARTIES”), HEREBY RELEASES AND DISCHARGES TCCC, CCR AND ALL OF THEIR
RESPECTIVE PAST AND PRESENT SUBSIDIARIES, PARENTS, SUCCESSORS AND PREDECESSORS,
AFFILIATES, RELATED ENTITIES AND DIVISIONS, REPRESENTATIVES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “TCCC PARTIES”), FROM ANY AND ALL LIABILITIES,
CLAIMS, CAUSES OF ACTION, OBLIGATIONS, DEMANDS, LOSSES, COSTS OR EXPENSES OF ANY
KIND OR NATURE WHATSOEVER, PAST OR PRESENT, ASCERTAINED OR UNASCERTAINED, KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CLAIMED OR UNCLAIMED WHICH THE BOTTLER
PARTIES HAVE, OR HAVE EVER HAD, BY VIRTUE OF ANY ACT, OMISSION, REASON, CAUSE OR
THING ALLEGED OR THAT COULD HAVE BEEN ALLEGED IN ANY JUDICIAL OR ARBITRATION
PROCEEDINGS WITH RESPECT TO THE PROVISION OF SERVICES BY CONA PURSUANT TO THIS
AGREEMENT.  CONA ITSELF WILL NOT CONSTITUTE EITHER A BOTTLER PARTY OR A TCCC
PARTY FOR PURPOSES OF THIS SECTION 18.04 (I.E., CONA IS NOT WAIVING ANY CLAIMS
AGAINST THE TCCC PARTIES UNDER THIS SECTION 18.04, AND BOTTLER PARTIES ARE NOT
WAIVING ANY CLAIMS AGAINST CONA UNDER THIS SECTION 18.04).  FOR CLARITY,
NOTWITHSTANDING THE FOREGOING LANGUAGE OF THIS SECTION 18.04, CONA WILL RETAIN
ALL RIGHTS UNDER ANY AGREEMENT BETWEEN CONA AND TCCC OR CCR, RESPECTIVELY,
INCLUDING WITHOUT LIMITATION THE ASSET PURCHASE AGREEMENT, FINANCIAL MATTERS
AGREEMENT AND MASTER SERVICES AGREEMENTS.

ARTICLE 19.MISCELLANEOUS

19.01Force Majeure.

(a)No party will be liable, or be deemed to be in default, to another party
hereunder (except as provided in Section 5.05) by reason or on account of any
delay or omission caused by epidemic, fire, order of a court of competent
jurisdiction (other than preliminary or permanent injunctions issued pursuant to
an indemnity obligation for intellectual property infringement set forth in
Article 17), executive decree or order, act of God or public enemy, war, riot,
civil commotion, earthquake, accident, explosion, casualty or embargo; provided
that such force majeure event that is an accident or casualty is not caused
directly or indirectly by the excused party and could not have been prevented by
such party’s reasonable diligence; and provided, further, that such events will
not be excused to the extent they are intended to be addressed by, or can be
obviated by the implementation of, the Disaster Recovery Plan.

20

 

--------------------------------------------------------------------------------

 

(b)Upon the occurrence of a force majeure event, the non‑performing party will
be excused from any further performance of those of its obligations pursuant to
the applicable Services Exhibit affected by the force majeure event for as long
as (a) such force majeure event continues and (b) such party continues to use
commercially reasonable efforts to recommence performance whenever and to
whatever extent possible without delay. The party delayed by a force majeure
event will immediately notify the other party or parties by telephone (to be
confirmed by written notice within twenty-four (24) hours of the inception of
the failure or delay) of the occurrence of a force majeure event and describe in
reasonable detail the nature of the force majeure event.

(c)The occurrence of a force majeure event does not limit or otherwise affect
CONA’s obligation to provide either normal recovery procedures or any other
disaster recovery services as described in Section 5.05 except to the extent the
force majeure event prevents the performance of such obligations.

19.02Compliance with Rules and Regulations.  Each party will instruct its
personnel, agents and subcontractors to comply with the safety standards,
security regulations and other published policies of the other party while on
the other party’s premises.  Each party shall ensure that when entering or
within the other party’s premises, all such party’s personnel, agents and
subcontractors must establish their identity to the satisfaction of security
personnel and comply with all directions given by them, including directions to
display any identification cards provided by such other party.

19.03Severability.  If any provision contained in this Master Agreement shall
for any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Master Agreement, and this Master Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained in
this Master Agreement.

19.04Assignment.

(a)Neither CONA nor Bottler may assign this Master Agreement, without the prior
written consent of the other party; provided, however, that Bottler may, upon
notice to CONA, assign this Master Agreement, without CONA’s consent, to any
subsidiary or affiliate of Bottler.  Bottler’s rights under this Master
Agreement may be assigned in connection with a permitted transfer of Bottler’s
interest in CONA in accordance with the terms of the CONA LLC Agreement.

(b)Any assignment in contravention of this Section 19.04 will be void.

19.05Notices. Except as otherwise specified in this Master Agreement or Services
Exhibit, all notices, requests, approvals, and consents and other communications
required or permitted under this Master Agreement or any Services Exhibit will
be in writing and will be sent by express mail, Federal Express, or other,
similar overnight bonded mail delivery services to the address specified below:

In the case of Bottler:

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC 28211

Attention: Chief Information Officer

With a copy to: General Counsel

 

21

 

--------------------------------------------------------------------------------

 

In the case of CONA:

CONA Services LLC

1 Coca-Cola Plaza

Atlanta, GA 30313

Attention: Reinhard Meister, CEO

With a copy to: General Counsel

Each party may change its address or facsimile number for notification purposes
by giving the other party notice of the new address or facsimile number and the
date upon which it will become effective.

19.06Counterparts. This Master Agreement and any Services Exhibit may be
executed in any number of counterparts, all of which taken together will
constitute one single agreement among the parties.

19.07Headings; Cross References. The article and section headings and the table
of contents are for reference and convenience only and will not be considered in
the interpretation of this Master Agreement or any Services Exhibit. All
cross-references in this Master Agreement and any Services Exhibit to Sections,
Appendices or Exhibits will be deemed to be references to the corresponding
section or article in, or exhibit to, this Master Agreement or the applicable
Services Exhibit, unless the context otherwise clearly indicates.

19.08Relationship. The performance by CONA of its duties and obligations under
this Master Agreement and any Services Exhibit will be that of an independent
contractor and nothing contained in this Master Agreement or any Services
Exhibit will create or imply an agency relationship between any of the parties,
nor will this Master Agreement or any Services Exhibit be deemed to constitute a
joint venture or partnership between any of the parties.

19.09Consents, Approvals and Requests. All consents and approvals to be given by
a party under this Master Agreement and any Services Exhibit will not be
unreasonably withheld or delayed and the requesting party will make only
reasonable requests under this Master Agreement and/or any Services Exhibit. No
approval will be valid or acceptable unless given by an authorized
representative of the appropriate party.

19.10Waiver. No delay or omission by either party to exercise any right or power
it has under this Master Agreement or any Services Exhibit will impair or be
construed as a waiver of such right or power. A waiver by either party of any
breach or covenant will not be construed to be a waiver of any succeeding breach
or any other covenant. All waivers must be in writing and signed by the party
waiving its rights.

19.11Entire Agreement. This Master Agreement, including each Services Exhibit
(and including all Schedules thereto) and each of the Appendices which are
hereby incorporated by reference into this Master Agreement (including all
Attachments thereto), are the entire agreement between the parties with respect
to the Services, and there are no other representations, understandings or
agreements between any parties relative to such subject matter.

19.12Interpretation of Documents. The terms and conditions of the Services
Exhibits will be supplemental and additional to the terms and conditions of the
Master Agreement; provided, however, that if by reference to specific sections
in the Master Agreement, a Services Exhibit expressly states that certain
specified terms and conditions of the Master Agreement will not apply in the
contractual relationship among the parties, the relevant parts of such Services
Exhibit will prevail over the specified sections of the Master Agreement. Any
boilerplate terms contained in any purchase order, order confirmation or invoice
will be void and of no effect with respect to this Master Agreement and/or any
Services Exhibit.

22

 

--------------------------------------------------------------------------------

 

19.13Amendments. No amendment to, or change, waiver or discharge of, any
provision of this Master Agreement or any Services Exhibit will be valid unless
in writing and signed by a respective authorized representative of each party.

19.14Governing Law and Forum. This Master Agreement, including each Services
Exhibit, will be governed by the laws of the State of Georgia, U.S.A. without
reference to conflict of laws principles.

19.15Survival. In addition to those provisions expressly surviving termination
or expiration, the terms of Article 8, Section 10.05, Article 12, Article 13,
Article 14, Article 15, Article 16 and all applicable provisions of this Master
Agreement and each Services Exhibit with respect to any Termination Assistance
Services being provided by CONA, Article 17, Article 18, and Article 19 will
survive the termination of this Master Agreement for any reason.

19.16Third-Party Beneficiaries. Except as expressly specified in this Master
Agreement, this Master Agreement and each Services Exhibit will not benefit, or
create any right or cause of action in or on behalf of, any person or entity
other than Bottler (and its Affiliates using Services as permitted hereunder)
and CONA.

19.17Covenant of Further Assurances. The parties covenant and agree that,
subsequent to the execution and delivery of this Master Agreement and without
any additional consideration, they will execute and deliver any further legal
instruments and perform any acts which are or may become necessary to effectuate
the purposes of this Master Agreement. The parties covenant and agree that,
subsequent to the execution and delivery of a Services Exhibit and without any
additional consideration, each of them will execute and deliver any further
legal instruments and perform any acts which are or may become necessary to
effectuate the purposes of such Services Exhibit.

19.18Export Regulations. This Master Agreement is expressly made subject to any
United States government laws, regulations, orders or other restrictions
regarding export from the United States of Equipment, computer hardware,
software, technical data or derivatives of such Equipment, hardware, software or
technical data. Notwithstanding anything to the contrary in this Master
Agreement, no party will directly or indirectly export (or re-export) any
Equipment, computer hardware, software, Deliverables technical data or
derivatives of such Equipment, hardware, software, Deliverables or technical
data, or permit the shipment of same: (a) into (or to a national or resident of)
any country to which the United States has embargoed goods; (b) to anyone on the
U.S. Treasury Department’s List of Specially Designated Nationals, List of
Specially Designated Terrorists or List of Specially Designated Narcotics
Traffickers, or the U.S. Commerce Department’s Denied Parties List; or (c) to
any country or destination for which the United States government or a United
States governmental agency requires an export license or other approval for
export without first having obtained such license or other approval. The parties
will reasonably cooperate with the other and will provide to the other promptly
upon request any end-user certificates, affidavits regarding re-export or other
certificates or documents as are reasonably requested to obtain approvals,
consents, licenses and/or permits required for any payment or any export or
import of products or services under this Master Agreement.

19.19Disclaimers. Bottler acknowledges that, as between it and CONA, it is
solely responsible for determining its requirements and specifications to
address its legal or regulatory compliance, including its Sarbanes-Oxley
compliance. CONA is not providing any legal advice to Bottler. Bottler will
consult with and rely exclusively on its own legal counsel for legal advice
regarding its legal and regulatory compliance obligations. The foregoing will
not limit CONA’s obligations hereunder with respect to compliance with laws,
rules and regulations applicable to CONA’s provision of the Services.

23

 

--------------------------------------------------------------------------------

 

19.20Favored Nations Status.  The Services hereunder are being provided by CONA
to Bottler and other CONA members on a “cost pass through” basis.  This Master
Agreement contains the same terms and conditions as the Master Services
Agreement of each other CONA  member, except in the case of member-specific
terms, such as description of specific services to be provided by CONA,
applicable service levels and the cost of such member-specific services. [***].

 

— Signature page follows —




24

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have each caused this Master Agreement to be
signed and delivered by its duly authorized representative.

 

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

 

By: /s/ James E. Harris                             

Printed Name: James E. Harris

Title: Executive Vice President

 

 

CONA SERVICES LLC

 

 

By: /s/ Reinhard Meister                          

Printed Name: Reinhard Meister

Title: Chief Executive Officer

 




25

 

--------------------------------------------------------------------------------

 

List of Exhibits and Appendices to

Master Services Agreement

 

Exhibits

A.CONA Functionalities

B.Build

C.Deploy

D.Operate

Schedule 1: Key Performance Indicators, Service Level Specifications and Credits

Schedule 2: Disaster Recovery Plan

 

Appendices

1.Defined Terms

2.Security Practices

Attachment 1: CONA Data Classification and Encryption Policies

Attachment 2: Terms and Conditions of Service for Single Sign-On Capability

3.CONA Hosting Security Guidelines

4.Vendor Third Party Software

5.Costs and Fees

6.Bottler’s Phase 1(a) Territories and Phase 1(a) Cases

7.Distribution Territories Projected to be on the CONA System to reach Steady
State Date (DSD)

 

 

 




26

 

--------------------------------------------------------------------------------

 

Exhibit A

 

CONA Functionalities

 

[g2018022821460063629706.jpg]

CONA provides full scope solutions customer operations finance & HR integrated
customer care central order capture service & issue management integrated
account management one view of the customer integrated customer management
knowledge repository sales force automation order management in-store sales
processes pricing / trade promotion mgmt. pricing hierarchy (release 4)
promotion & rebates mgmt. revenue growth management on- and off-line pricing
Customer asset management equiptment placement Service & tracking Integrated
operations planning Demand, operations and inventory planning Centralized
purchasing and inventory movement manufacturing (release 4) production
scheduling production execution & reporting Line maintenance warehouse &
transport mgmt. inventory visability warehouse productivity spare parts
inventory mgmt. fleet management optimized delivery route & vehicle space
optimization route settlement invoicing full service vending on-line /
predictive ordering optimize working capital financial accounting AR /
collections dispute resolution accounts payable credit management travel &
expense management Single source of hr data compensation & benefits performance
management talent management organization management learning CONA Services LLC
| 1

 

 




27

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Build

 

 

Scope / Services

 

The Services to be provided in connection with the Build phase will be set forth
in this Exhibit B and will include the following:

 

(i)         Governance, Business Process Management and Standards

 

(ii)        Planning, design, development and testing of the CONA System

 

(iii)       Build of required infrastructure

 

(iv)       Acquisition of required license rights

 

(v)         Integration and performance testing

 

(vi)       Build activities to be provided under this Exhibit B will not include
business support.

 

 




28

 

--------------------------------------------------------------------------------

 

Exhibit C

 

Deploy

 

 

Services

 

The Services to be provided in connection with the Deploy phase will be set
forth in this Exhibit C and will include the following:

 

(1)        Program management (including CONA deployment methodology, quality
control and readiness assessments)

(2)        Change Management (including BPM, solution support, knowledge
transfer to the project team, and user training)

(3)        Deployment infrastructure (including CONA landscape, hosting and
network)

(4)        Data loading (including loading tools, data loads (mock and
production)

(5)        Cutover (including technical cutover, dry runs and business cutover)

 

 

Costs

 

The IT deployment cost for the CONA System will be included in the CONA
operating costs.

 

All other costs will be shared based upon an “activity based approach” with each
party bearing its own expense associated with the deployment. For example, CONA
pays for data extractions and business personnel on-site to successfully
transition any of the Territories (or portion thereof) to the CONA System and
Bottler pays for items such as their business personnel on-site and training
their new associates on its business processes/standards.

 

 






29

 

--------------------------------------------------------------------------------

 

Area

Key Deliverables

Bottler

CONA/SOF

CONA

System

CONA Release 3/4 Build

Localizations for transition territories

Security & Roles

Unit- and Integration Test

System integration to Legacy application

End-to-End Test

End User Acceptance Test

CONA Release 3/4 Operations & Monitoring

CONA Release 3/4User Support

C

A

A

I

A

A

A

C

A (Legacy)

C

C

C

I

C

C

C

A

R

R

A

C

C

C

A

A (CONA)

Training

Training approach / concept / baseline material

Training material – Iteration 1

Project Team Training

End User Training

R

A

C

A

R

R

C

C

A

C

A

C

Transition &

Change Mgmt

Process & Role Changes

HRM - People

MTO – Customer

OTC – Sales & Delivery

FTD - Product Planning, Warehouse and Inventory

PTP – Procurement, Replenishment

RTR - Accounting

A

C

C

Data

Data extraction

Data cleansing / mapping / conversion

Data loading - Mock data loads

Data loading – Production data loads

A

C

A

A

R

C

C

C

R

A

R

Transition Playbook

Transition and Change Management Plan

Deployment project plan for transition territories

Resource plan

A

A

A

R

C

R

C

C

R

Cutover

Dry-Run and Cutover

A

R

R

 




30

 

--------------------------------------------------------------------------------

 

Exhibit D

Operate

 

 

CONA Responsibilities

 

The Services to be provided in connection with the Operate phase will be set
forth in this  Exhibit D and will include the following:

 

(1)       CONA System access

(2)       Operations infrastructure (servers, data storage, hosting, backup,
disaster recovery, database, security threat protection, upgrades, standard
landscapes)

(3)       Network operations

(4)       Job monitoring, batch management

(5)       System maintenance

(6)       Basic user access

(7)       role based via idM

(8)       Helpdesk/Application Support (support will include Level 2 Support and
Level 3 Support, but will not include Level 1 Support (which will be provided by
Bottler), issue analysis, issue resolution, root cause analysis, reporting,
support tools, data issues, and security issues)

(9)       Data management (data life cycle management, new data, changes,
retirement of data objects, quality controls, elimination of duplicates, mass
changes, conversion, new data objects/attributes, synchronization with other
data sources, archiving, maintenance process/workflow)

(10)     Projects and professional services in response to Change requests
(including non-common application design, development, IT consulting, training,
knowledge transfer, assessments and similar services). Such projects and
professional services will be provided by separate statements of work on a time
and materials basis.

 

 

Key Performance Indicators (“KPIs”), Service Level Specifications and Credits

 

See Schedule 1 to Exhibit D

 

31

 

--------------------------------------------------------------------------------

 

 

Bottler Conditions & Responsibilities

 

Bottler will participate in governance in accordance with Section 4.01.

 

Bottler will provide CONA with access to Bottler Data necessary for provision of
Services and will otherwise cooperate in CONA’s provision of Services.

 

Bottler will run its business according to commonly designed business processes
and system functionality of CONA.

 

Bottler will provide continuous training of CONA process and system
functionality to Bottler’s users.

 

Bottler will ensure the data quality required to run CONA processes and systems
for Bottler Data supplied by or on behalf of Bottler.

 

Bottler will follow the application support process as commonly designed.

 

Bottler will run the required business controls and reconciliation tasks as
specified.

 

Bottler is responsible for Bottler system access and user roles to ensure audit
compliance.

 

 

 

 

Disaster Recovery Plan

 

See Schedule 2 to this Exhibit D.

 

 

32

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 to EXHIBIT D

Key Performance Indicators, Service Level Specifications and Credits

 

The following specifications define the technical and performance service level
commitments that CONA will require of its Vendors.

 

 

 

Incident/ Problem Priorities

 

 

Urgency

Impact

 

Immediate response and sustained effort required until service is restored

Standard support process are followed

Service can be scheduled

 

User(s) unable to perform job

User(s) unable to perform job properly

Users can do job, but requires extra effort

 

No work around is available

Reasonable (acceptable) workaround not available

Workaround may be available

Operations

 

High

Medium

Low

 

Business critical system service or site is unavailable or degraded

High

P1

P2

P3

 

Business critical system service or site is affected, but it is still available
and operating at an acceptable level

Medium

P2

P3

P4

Non-business critical system, service or site is unavailable or degraded

 

Non-business critical system, service or site is affected, but it is still
available and operating at an acceptable level

Low

P3

P4

P5

Issue affecting a Single User.

 

1.2 Monthly Incident Service Level Specifications and Credits

CONA will require Vendors to provide the following monthly incident SLAs and
credits:

At Risk Amount: [***]%

 

Service

Service Level

Target

Allocation Pool

SL Credit

 

Availability

 

 

 

Productive Availability – Systems specified as productive available for Customer
use (including but not limited to servers, storage, LAN)

Availability of productive systems during scheduled hours (excluding planned
maintenance outage)

[***]%

[***]%

[***]%

33

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Service

Service Level

Target

Allocation Pool

SL Credit

Non-Productive Availability Other Instances (Sandbox, Development, QA, Training
and Data Conversion)

Availability of Non-Productive systems during scheduled hours (excluding planned
maintenance outage)

[***]%

[***]%

[***]%


 

Incident Response Time

 

 

 

Response Time – P1 Tickets

Percentage responded to within 15 minutes

[***]%

[***]%

[***]%

Response Time – P2 Tickets

Percentage responded to within 60 minutes

[***]%

[***]%

[***]%

Response Time – P3 Tickets

Respond within 4 business hours

[***]%

[***]%

[***]%

 

Service Restoration Time

 

 

 

Resolution Time – P1 Tickets

Percentage resolved within 4 hours

[***]%

[***]%

[***]%

Resolution Time – P2 Tickets

Percentage resolved within 8 hours

[***]%

[***]%

[***]%

Resolution Time – P3 Tickets

Percentage resolved within 2 business days

[***]%

[***]%

[***]%

 

SAP Performance

 

 

 

Average User Response Time

Percent of SAP dialogue response times for productive systems within 3 seconds

[***]%

[***]%

[***]%

 

Change Management

 

 

 

Change Management Responsiveness

Percentage of total requests for Change responded to within agreed upon service
levels within a given month

[***]%

[***]%

[***]%

Change Management Timeliness

Percentage of total requests for Change completed according to scheduled
timeline.

[***]%

[***]%

[***]%

Change Management Accuracy

Percentage of successful request for Changes executed within a given month

[***]%

[***]%

[***]%


1.3 Quarterly Service Level Specifications and Credits

CONA will require the following quarterly SLA and credit:

 

Service

Service Level

Target

SL Credit

Minimal Resource Turnover

Percentage of retained resources from the preceding calendar quarter who are
still assigned to CONA’s engagement to provide the Services

[***]% per quarter

$[***] per occurrence

 

1.4 Critical Event Service Level Specifications and Credits

CONA will require Vendors to provide the following critical events SLA and
credit:

 

Performance Category/Critical Deliverable Effective Date

Measurement Period

Deliverable Credit

Three (3) maintenance landscape packages delivered during the 90 days following
the CONA Infrastructure Readiness

Monthly

$[***]




34

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

SCHEDULE 2 to EXHIBIT D

Disaster Recovery Service Summary

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

________________________

[***]




35

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




36

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Appendix 1

 

Defined Terms

 

For all purposes of this Master Agreement, the following terms have the
following meanings and such definitions are equally applicable to both the
singular and plural forms of any of the terms herein defined. Terms other than
those defined are to be given their plain English meaning or their normal
industry standard meaning.

 

“AAA” is defined in Section 14.01.

“Actions” is defined in Section 8.06(d).

“Additional Services” is defined in Section 1.05.

“Additional Service Fees” is defined in Section 1.05.

“Affiliates” means, with respect to any person or entity, any other person or
entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, that person or
entity.

“Beverages” means non-alcoholic beverages which Bottler is authorized or
permitted to distribute under Bottler’s Comprehensive Beverage Agreement or any
other agreement with TCCC.

“Bottler” is defined in the preamble.

“Bottler Data” is defined in Section 8.02.

“Bottler Parties” is defined in Section 18.04.

“Bottler Software” is defined in Section 6.02.

“Bottler Third-Party Contractors” is defined in Section 7.01(a).

“Change Control Procedures” is defined in Section 5.02.

“Change Order” is defined in Section 5.02.

“Change(s)” is defined in Section 5.02.

“CONA” is defined in the preamble.

“CONA Board of Directors” is defined in Section 1.05.

“CONA LLC Agreement” is defined in the recitals.

“CONA Software” is defined in Section 6.04.

“CONA System” is defined in the recitals.

“CONA System Specifications” is defined in Section 1.03(e).

“Confidential Information” is defined in Section 12.01.

“Data Center” is defined in Section 2.01.

“Deliverable” means any item, tangible or intangible, other than Equipment or
CONA Software, expressly designated as a deliverable in the applicable Services
Exhibit.

“Developed Software” is defined in Section 6.03.

“Disaster Recovery Plan” is defined in Section 5.05.

38

 

--------------------------------------------------------------------------------

“Equipment” is defined in Section 6.01.

“Financial Matters Agreement” is defined in Appendix 5.

“Intellectual Property” is defined in Section 6.10.

“KPIs” is defined in Section 3.01.

“Legacy Territories” means the Beverage distribution territories held by Bottler
as of January 1, 2014.

“Master Agreement” is defined in the preamble.

“Master Agreement Effective Date” is defined in Section 15.01.

“Master Agreement Term” is defined in Section 15.01.

“Personal Information” means any information that identifies or can be used to
identify an individual, including, without limitation: (a) name; (b) mailing
address; (c) telephone or fax number; (d) email address; and (e) identification
number.

“Phase 1(a) Cases” means the number of physical cases distributed in a
Phase 1(a) Territory [***], as identified on Appendix 5.

“Phase 1(a) Territories” means the Territories of Bottler identified on
Appendix 5.

“Privacy Laws” is defined in Section 8.06(a).

“Records” is defined in Section 5.04.

“Recovery Period” is defined in Appendix 5.

“Reports” is defined in Section 5.03.

“Service Levels” is defined in Section 3.01.

“Service Fees” is defined in Appendix 5.

“Services” is defined in Section 1.03.

“Services Exhibit” is defined in Section 1.03.

“Steady State Date (DSD)” means the earlier of (1) the date on which all
Territories identified in the CONA deployment plan, as updated from time to time
and approved by the CONA Board of Directors, have converted to the CONA System;
or (2) December 31, 2018.

“Steady State Date (Manufacturing)” means the earliest of (1) the date on which
all manufacturing facilities identified in the CONA deployment plan, as updated
from time to time and approved by the CONA Board of Directors, have converted to
the CONA System; or (2) December 31, 2018.

“TCCC” is defined in the recitals.

“TCCC Parties” is defined in Section 18.04.

“Termination Assistance Period” is defined in Section 16.01.

“Termination Assistance Services” is defined in Section 15.04(a).

“Territories” means the territories in which Bottler is authorized to distribute
products of TCCC in accordance with Bottler’s Comprehensive Beverage Agreement
with TCCC.  

“Third-Party Services Contracts” means contracts between Bottler and Bottler
Third-Party Contractors relating to the Bottler Third-Party Contractors’
performance of services that complement the Services.

39

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

“Vendor” is defined in the recitals.

“Vendor Software” means the portion of CONA Software that is licensed by CONA
from Vendors.




40

 

--------------------------------------------------------------------------------

Appendix 2

Security Practices

 

[***]

 

[***]

[***]

[***]

[***]

[***]




41

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

[***]

[***]

[***]

 

 

42

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Attachment 1

 

CONA Data Classification and Encryption Policy

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 




43

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]




44

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 






45

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]




46

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Attachment 2

TERMS AND CONDITIONS OF SERVICE FOR SINGLE SIGN-ON CAPABILITY

[***]

[***]

[***]

[***]

[***]

[***]

[***]




47

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]




48

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Appendix 3

CONA Hosting Security Guidelines

 

 

[***]

[***]

[***]

[***]

[***]




49

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]




50

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Appendix 4

Vendor Software

 

CONA will be financially responsible to obtain the right to use, operate or to
have access to (third party) software as set forth below to provide the Services
to Bottler, unless it is stated below that Bottler will be financially
responsible. The cost of obtaining any such rights will be treated in accordance
with Article 10. Bottler shall have the responsibility, including the financial
responsibility, to obtain the right to use, operate or to have access to any
(third party) software or equipment not included in the Vendor Software
described below.

 

CONA third party software

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 



51

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 




52

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Appendix 5

 

Costs and Fees

I.            DSD Functionality

(a)Each party hereto will bear its own expenses associated with the deployment
of the CONA DSD functionality in Bottler’s operations (see details in
Exhibit C).

(b)CONA shall charge Bottler fees (the “Service Fees”) with regard to the CONA
DSD functionality as follows:

(i)The Service Fees for any Phase 1(a) Territories will be (A) $[***],
multiplied by (B) the Phase 1(a) Cases in such Phase 1(a) Territory divided by
twelve, until the earlier of for Phase 1(a) Cases in each Phase 1(a) Territory
(I) the tenth anniversary of the date on which Bottler acquired [***] such
Phase 1(a) Territory, or (II) the date on which Bottler has paid its pro rata
share of the expenses incurred by CCR in connection with CONA startup (i.e.,
based on the Bottler’s percentage interest in CONA) (the payment terms for
Phase 1(a) Territory Service Fees are described in more detail in the Financial
Matters Agreement, dated April 1, 2016, by and among the CONA members (the
“Financial Matters Agreement”)) (each such period, a “Recovery Period”).  From
and after the end of each Recovery Period, the Service Fees for cases
distributed in the applicable Phase 1(a) Territory will be the amount determined
under Section I.(b)(iv) below.

(ii)The Service Fees for each of Bottler’s Territories (other than the
Phase 1(a) Territories and the Legacy Territories), or portion thereof, that
either use the CONA System upon acquisition by Bottler or that subsequently
convert to the CONA System will be, at the date of such acquisition and/or
subsequent conversion, $[***], multiplied by the number of physical cases of
Beverages distributed in such Territory (or portion thereof) during the related
calendar month, until the Steady State Date (DSD).  From and after the Steady
State Date (DSD), the Service Fees for cases of Beverages distributed in
Bottler’s Territories (other than the Phase 1(a) Territories and the Legacy
Territories) will be the amount determined under Section I.(b)(iv) below.

(iii)The Service Fees for any Legacy Territories that have converted to the CONA
System will be $[***], multiplied by the number of physical cases of Beverages
distributed in such Legacy Territory (or portion thereof) during the related
calendar month, until the Steady State Date (DSD).  From and after the Steady
State Date (DSD), the Service Fees for cases distributed in the Legacy
Territories will be the amount determined under Section I.(b)(iv) below.

(iv)From and after the Steady State Date (DSD) (and except for the Service Fees
payable during each Recovery Period as described in Section I.(b)(i) above), the
Service Fees will be an amount per physical case of Beverages equal to the
aggregate costs incurred by CONA to maintain and operate the CONA System and
provide the Services (for DSD functionality), divided by the total number of
standard physical cases of Beverages distributed by all of the members of CONA
during the related calendar month (except as provided in Section I(b)(i) with
respect to Phase 1(a) Cases during the Recovery Periods).  Such amount will be
determined by the Board of Directors of CONA in accordance with the provisions
of the CONA LLC Agreement. CONA shall charge, and Bottler agrees to pay, the
Service Fees under this Section I.(b)(iv) even if Bottler is not using the CONA
System for all or any portion of its operations in its Territories.

53

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

II.           Manufacturing Functionality

(a)

With regard to the CONA manufacturing functionality, Bottler will pay its pro
rata share of capital investment, deployment costs and operating start-up costs
as determined by the CONA Board of Directors using the following guidelines:

(i)Capital investments to develop the manufacturing functionality shall be
allocated among the manufacturing member bottlers of CONA according to each such
member’s pro rata share as reflected in Schedule II to the CONA LLC Agreement,
which may be updated or amended from time to time;

(ii)Each party hereto will bear its own expenses associated with deployment in
Bottler’s manufacturing facilities; and

(iii)Operating start-up costs shall be allocated among CONA manufacturing
members according to each such member’s pro rata share as reflected in
Schedule II to the CONA LLC Agreement, which may be updated or amended from time
to time.

(b)

CONA shall charge Bottler Service Fees with regard to the CONA manufacturing
functionality as follows:

(i)Until the Steady State Date (Manufacturing), the Service Fees applicable to
Bottler’s use of the CONA System (manufacturing functionality) for any Territory
will be $[***] multiplied by the number of physical cases of Beverages
manufactured by Bottler in such Territory (or portion thereof) during the
related calendar month; and

(ii)From and after the Steady State Date (Manufacturing), the Service Fees
applicable to the CONA manufacturing functionality will be an amount (per
physical case of Beverages manufactured in the territory) equal to the aggregate
costs incurred by CONA to maintain and operate the CONA System and provide the
Services (for the manufacturing functionality), divided by the total number of
physical cases of Beverages manufactured by all of the manufacturing members of
CONA during the related calendar month.  Such amount will be determined by the
Board of Directors of CONA in accordance with the provisions of the CONA LLC
Agreement.

III.          Other Provisions Related to Costs and Fees

On an annual basis, CONA will perform an analysis of the aggregate costs
incurred by CONA to maintain and operate the CONA System and provide the
Services and any Additional Services to determine the percentage of total costs
attributable to (1) third-party software (including software licenses,
subscriptions, software as a service, or by whatever name referred to) and
(2) services, including, but not limited to, data processing services, software
maintenance services, information services, and all other categories of services
as may be necessary.  CONA will provide this percentage to Bottler annually upon
completion of the analysis.  CONA will collect and remit tax on the taxable
percentage related to the taxable items in states where CONA has a legal
obligation to collect and remit sales and use tax. If CONA does not charge the
applicable sales tax, Bottler is responsible to determine whether Bottler owes
use taxes on such charges based on the percentage provided.

Except as provided in this Master Agreement and the Services Exhibits (including
the exhibits and attachments hereto and thereto), each party will bear its own
expenses in connection with the provision and receipt of the Services. Unless
otherwise provided in the applicable Services Exhibit, all invoices and payments
for Service Fees will be made in U.S. dollars.

Any amendments or waivers to this Appendix 5 will require the approval of the
Board of Directors of CONA.


54

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Appendix 6

 

Bottler’s Phase 1(a) Territories and Phase 1(a) Cases

 

 

Bottler

Phase 1(a) Territory

Start Date (date of Phase 1(a) Territory closing/conversion)

Physical Case Volume (MM)

 

 

 

 

CCBCC

Johnson City/Morristown

5/24/14

[***]

 

Knoxville

10/27/14

[***]

 

Cookville/Cleveland

2/1/15

[***]

 

Louisville/Evansville

3/2/15

[***]

 

Pikeville/Paducah/Lexington

5/4/15

[***]

 

 

 

 

CCBCU

Oxford

3/29/14

[***]

 

Pensacola/Valparaiso

9/29/14

[***]

 

Montgomery/West Point/Dothan/Tuscaloosa

11/24/14

[***]

 

Scottsboro/Dalton

2/1/15

[***]

 

 

 

 

Swire USA

Denver and Colorado Springs

TBD depending on date of conversions

[***]

 

 

 

 

CCBF

Central Florida

6/1/15

[***]

 

 

 

 

Great Lakes

Chicago

6/1/15

[***]

 

[***]

 

[***]

 

[***]




55

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Appendix 7

 

Distribution Territories Projected to be on CONA to Reach Steady State Date
(DSD)

[***]

 

 

Bottler 

Territory 

Projected Last

 

 

Closing Date

 

 

 

CCBCC

[***]

[***]

 

[***]

[***]

 

[***]

 

United

[***]

[***]

 

[***]

[***]

 

[***]

 

Swire

[***]

[***]

 

[***]

[***]

 

[***]

 

Great Lakes

[***]

[***]

Florida

[***]

[***]

CCR

[***]

[***]

 

_____________________________________________________________________________

 

[***]

 

56

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.